Fourth Court of Appeals
                            San Antonio, Texas

                                  JUDGMENT
                               No. 04-13-00340-CV

                     IN THE MATTER OF K.F., a Juvenile

           From the 289th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2012-JUV-01564
                  Honorable Carmen Kelsey, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

 SIGNED June 18, 2014.


                                          _____________________________
                                          Patricia O. Alvarez, Justice